Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 9/26/2019, 3/31/2020, and 9/24/2020 have been considered by the examiner.

Status of Claims
Claims 1-20 are pending.
Claim 4 is objected to.

Allowable Subject Matter
Claim 4 is objected to.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest that the second cover includes a .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, in lines 10-11, the limitation “so as to insulate the sample setting unit” is indefinite because it is not clear which type of “insulating” is being performed. There are multiple types of insulation known in the art. The examiner has interpreted the limitation to mean thermal insulation as indicated in the present disclosure at paragraph 0021. The examiner suggests that the limitation be changed to “so as to thermally insulate the sample setting unit”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kono (JP 2008-292583) of record (hereafter Kono, all citations are to the English language translation).
Regarding claim 1, Kono discloses a microscope apparatus (see at least the abstract) comprising: a sample setting unit in which a sample is set (see at least Fig. 1 and paragraph [0020], where petri dish 4 holds a sample 3); an imaging unit configured to image the sample set in the sample setting unit (see at least Figs. 1 and 2, and paragraph [0024], where imaging lens 17, prism 18, and camera 19 make up an imaging unit); a housing unit on which the sample 

Regarding claim 5, Kono discloses all of the limitations of claim 1.
Kono also discloses that the second cover is configured so as to be in the closed state covering the sample setting unit in conjunction with the first cover moved to the first position, and be in the open state to open the sample setting unit in conjunction with the first cover moved to the second position (see at least Figs. 1, 6, and 9, where the movable support 15b can only be opened when moving cover 23 is open and rotated).

Regarding claim 9, Kono discloses all of the limitations of claim 1.
Kono also discloses that the second light source includes at least one of a halogen lamp, a tungsten lamp, a mercury lamp, a xenon lamp, or a light emitting element (see at least paragraph [0023], where the light source 13a is a halogen lamp).

Regarding claim 11, Kono discloses all of the limitations of claim 1.
Kono also discloses that the second light source is configured to emit bright field light (see at least Fig. 1 and paragraphs [0026]-[0027]).

Claims 15-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kiyota et al. (US 2013/0027539) of record (hereafter Kiyota).
Regarding claim 15, Kiyota discloses a microscope apparatus (see at least Fig. 1) comprising: a sample setting unit in which a sample is set (see at least Fig. 1 and paragraph [0049], where incubation container 30 is a sample setting unit); an imaging unit configured to image the sample set in the sample setting unit (see at least Fig. 1 and paragraph [0049], where 18 is an imaging optical system); a first light source configured to irradiate light on the sample in the sample setting unit from below (see at least Fig. 1 and paragraph [0049], where fluorescence epi-illumination optical system 17 is the first light source); and a second light source configured to irradiate light on the sample in the sample setting unit from above, wherein the second light source is configured to irradiate light on the sample from an oblique direction with respect to an optical axis of an objective lens provided in the sample setting unit 

Regarding claim 16, Kiyota discloses all of the limitations of claim 15.
Kiyota also discloses that the second light source is arranged such that an optical axis of the second light source is inclined with respect to an optical axis of the first light source (see at least Fig. 1, where 15 is the second light source and 17 is the first light source).

Regarding claim 19, Kiyota discloses all of the limitations of claim 15.
Kiyota also discloses that the second light source is arranged so as not to irradiate light from an area through which the optical axis of the first light source passes (see at least Fig. 1, where 15 is the second light source and it does not irradiate light from an area through which the optical axis of the first light source 17 passes, since the second light 15 is well off-axis from the axis of the first light source 17).

Regarding claim 20, Kiyota discloses all of the limitations of claim 15.
Kiyota also discloses that the first light source emits light for fluorescence excitation (see at least paragraph [0049]); and the second light source emits bright field light (see at least paragraph [0174], where a bright-field image can be obtained through oblique illumination).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1, 5-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 2009/0161205) of record (hereafter Harada), in view of Sase et al. (US 2018/0275061) (hereafter Sase).
Regarding claim 1, Harada discloses a microscope apparatus (see at least the abstract) comprising: a sample setting unit in which a sample is set (see at least Fig. 8 and paragraph [0078], where specimen vessel 40 is a sample setting unit); an imaging unit configured to image the sample set in the sample setting unit (see at least Fig. 7 and paragraph [0075], where 14 is the image forming optical system); a housing unit on which the sample setting unit is arranged, and which is configured to internally accommodate the imaging unit (see at least Figs. 7 and 8, where 21 is the housing); a first light source configured to irradiate light on the sample in the sample setting unit (see at least Fig. 7 and paragraph [0075], where reflecting illumination optical system 13 is the first light source); a first cover configured to be movable to a first position that covers the sample setting unit and a second position that opens the sample setting unit (see at least Fig. 8 and paragraph [0078], where moving housing 22 is the first cover); and a second cover configured to be movable within the first cover so as to be in a closed state that covers the sample setting unit and an open state that opens the sample setting unit (see at least Fig. 8 and paragraph [0078], where door 22e is the second cover); and a second light source arranged in a space covered with the second cover and configured to 
Harada does not specifically disclose that the first light source is for fluorescence excitation.
However, Sase teaches a microscope system comprising a light source that illuminates a sample from beneath, wherein the light source is for fluorescence excitation (see at least Fig. 1 and paragraph [0040], where light source 10b is an excitation light source for fluorescence).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microscope apparatus of Harada to include the teachings of Sase so that the first light source is for fluorescence excitation for the purpose of allowing the microscope apparatus to be used for fluorescent imaging.

Regarding claims 5 and 6, Harada as modified by Sase discloses all of the limitations of claim 1.
Harada also discloses that the second cover is configured so as to be in the closed state covering the sample setting unit in conjunction with the first cover moved to the first position, and be in the open state to open the sample setting unit in conjunction with the first cover moved to the second position and that the second cover is configured to be in the closed state after the first cover is relatively moved to the first position with respect to the housing unit, and be in the open state before the first cover is relatively moved to the second position with respect to the housing unit (see at least Fig. 8 and paragraph [0078], where the opening and 

Regarding claim 7, Harada as modified by Sase discloses all of the limitations of claim 1.
Harada also discloses a first drive unit configured to relatively move the first cover with respect to the housing unit (see at least Figs. 4, 5A and 5B, and paragraph [0066], where the moving housing 22 is moved relative to the fixed housing 21 by an electric motor) and a controller configured to control an electronic stage (see at least paragraph [0054]).
Harada as modified by Sase does not specifically disclose a second drive unit configured to move the second cover and a controller configured to control the first drive unit and the second drive unit.
However, Official Notice is taken that drive units and controllers configured to control drive units are old and well-known in the art for allowing for the automation of a manual task. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microscope apparatus of Harada as modified by Sase to include a second drive unit configured to move the second cover and a controller configured to control the first drive unit and the second drive unit for the purpose of automating the operations of the microscope apparatus since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results.

Regarding claim 8, Harada as modified by Sase discloses all of the limitations of claim 7.
Harada also discloses that the second cover acts as a switch to turn off and on the second light switch (see at least paragraph [0080], where door 22e acts as a switch for transmitting illumination optical system 11) and that a computer is used to control an electronic stage (see at least paragraph [0054]).
Harada as modified by Sase does not specifically disclose that the controller is configured to control light irradiation of the first light source and light irradiation of the second light source.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microscope apparatus of Harada as modified by Sase so that the computer is also used to control light irradiation of the first and second light sources for the purpose of automating the operation of the microscope apparatus.
It has been held that broadly providing a mechanical or automatic means to replace manual activity which accomplishes the same result, in this case turning the first and second light sources on and off, involves only routine skill in the art. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).

Regarding claim 9, Harada as modified by Sase discloses all of the limitations of claim 1.
Harada also disclose that the second light source includes at least one of a halogen lamp, a tungsten lamp, a mercury lamp, a xenon lamp, or a light emitting element (see at least Fig. 1, where the prior art is shown to use a halogen lamp, and Fig. 7 and paragraph [0030], where transmitting illumination optical system 11 utilizes LED lights).

Regarding claim 11, Harada as modified by Sase discloses all of the limitations of claim 1.
Harada also discloses that the second light source is configured to emit bright field light (see at least Fig. 7, where transmitting illumination optical system 11 is configured to transmit light through the sample to the objective lens 14a and on to the camera 14c, this is the same as bright field illumination).

Regarding claim 12, Harada as modified by Sase discloses all of the limitations of claim 1.
Sase also teaches a controller configured to: control the imaging unit to capture a plurality of fluorescent images of the sample based on the light of the first light source; and acquire a super-resolution image exceeding a resolution of the imaging unit based on the plurality of fluorescent images (see at least paragraph [0072], where the image processing unit 72 is the controller that captures a plurality of fluorescent images and generates a super-resolution image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microscope apparatus of Harada as modified by Sase to include the further teachings of Sase so that the microscope apparatus comprises a controller configured to: control the imaging unit to capture a plurality of fluorescent images of the sample based on the light of the first light source; and acquire a super-resolution image exceeding a resolution of the imaging unit based on the plurality of .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 2009/0161205) of record (hereafter Harada), in view of Sase et al. (US 2018/0275061) (hereafter Sase) as applied to claim 1 above, and further in view of Tsuchiya (EP 2,078,974) of record (hereafter Tsuchiya, all citations are to the English language translation).
Regarding claim 10, Harada as modified by Sase discloses all of the limitations of claim 1.
Harada also discloses an objective lens (see at least Fig. 7, where 14a is an objective lens).
Harada as modified by Sase does not specifically disclose that the second light source is configured to irradiate light on the sample from a direction oblique to an optical axis of an objective lens provided in the sample setting unit.
However, Tsuchiya teaches a microscope apparatus (see at least the abstract) comprising a relief contrast slit (see at least Figs. 4 and 5 and paragraph [0033], where RC slit 21 is off-axis relative to the optical axis of the illumination optical system and thus the irradiated light comes from a direction oblique to an optical axis of an objective lens).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microscope apparatus of Harada as modified by Sase to include the teachings of Tsuchiya so that the second light source is configured to irradiate light on the sample from a direction oblique to an optical axis of an .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 2009/0161205) of record (hereafter Harada), in view of Sase et al. (US 2018/0275061) (hereafter Sase) as applied to claim 1 above, and further in view of Gabi et al. (US 2015/0160260) (hereafter Gabi)
Regarding claim 13, Harada as modified by Sase discloses all of the limitations of claim 1.
Harada also discloses that the sample setting unit includes a stage on which the sample is set and a controller configured to control the stage to adjust a position of the sample (see at least Fig. 7 and paragraph [0054], where 12 is an electric stage that can be moved by a computer).
Harada does not specifically disclose a display unit configured to display an image of the sample based on the light of the second light source, and an operation screen for moving the stage of the sample setting unit; and a controller configured to control the stage to adjust a position of the sample based on user input through the operation screen.
However, Gabi teaches a microscope apparatus (see at least the abstract) comprising a display unit configured to display an image of a sample, an operation screen for moving a stage, and a controller configured to control the stage to adjust a position of the sample based on user input through the operation screen (see at least the abstract, where the touch screen 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microscope apparatus of Harada as modified by Sase to include the teachings of Gabi so that the microscope apparatus comprises a display unit configured to display an image of the sample based on the light of the second light source, and an operation screen for moving the stage of the sample setting unit; and a controller configured to control the stage to adjust a position of the sample based on user input through the operation screen for the purpose of allowing for simple operation of the microscope such that an operator does not require expert knowledge (see at least paragraph [0009] of Gabi).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 2009/0161205) of record (hereafter Harada), in view of Sase et al. (US 2018/0275061) (hereafter Sase) and Ingersoll et al. (US 2015/0248002) (hereafter Ingersoll).
Regarding claim 14, Harada discloses a microscope apparatus (see at least the abstract) comprising: a sample setting unit in which a sample is set (see at least Fig. 8 and paragraph [0078], where specimen vessel 40 is a sample setting unit); an imaging unit configured to image the sample set in the sample setting unit (see at least Fig. 7 and paragraph [0075], where 14 is the image forming optical system); a housing unit on which the sample setting unit is arranged, and which is configured to internally accommodate the imaging unit (see at least Figs. 7 and 8, where 21 is the housing); a first light source configured to irradiate light on the sample in the 
Harada does not specifically disclose that the first light source is for fluorescence excitation and that the second cover thermally insulates the sample setting unit.
However, Sase teaches a microscope system comprising a light source that illuminates a sample from beneath, wherein the light source is for fluorescence excitation (see at least Fig. 1 and paragraph [0040], where light source 10b is an excitation light source for fluorescence).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microscope apparatus of Harada to include the teachings of Sase so that the first light source is for fluorescence excitation for the purpose of allowing the microscope apparatus to be used for fluorescent imaging.
Harada as modified by Sase does not specifically disclose that the second cover thermally insulates the sample setting unit.
However, Ingersoll teaches a microscope apparatus that includes a thermally insulating cover surrounding a sample (see at least paragraph [0045], where the insulated enclosure is the thermally insulating cover).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microscope apparatus of Harada as .

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kono (JP 2008-292583) of record (hereafter Kono, all citations are to the English language translation) as applied to claim 1 above, and further in view of Todd et al. (US 2016/0363753) (hereafter Todd).
Regarding claims 2 and 3, Kono discloses all of the limitations of claim 1.
Kono also discloses that a condenser lens is provided on the second cover (see at least Fig. 1 and paragraph [0026], where condenser lens 16 is mounted on the underside of the movable support 15b).
Kono does not specifically disclose that the second light source is provided on the second cover and that the second light source has a planar shape, a liner shape, or a punctate shape.
However, Todd teaches a microscope apparatus comprising an integrated light source and condenser (see at least the abstract and Fig. 1), wherein the light source has a planar shape (see at least paragraph [0014], where the source is planar) or a punctate shape (see at least Fig. 1, where the light source comprises a plurality of LEDs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microscope apparatus of Kono to include the teachings of Todd so that that the second light source is provided on the second .

Claims 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kono (JP 2008-292583) of record (hereafter Kono, all citations are to the English language translation), in view of Todd et al. (US 2016/0363753) (hereafter Todd).
Regarding claim 15, Kono discloses a microscope apparatus (see at least the abstract) comprising: a sample setting unit in which a sample is set (see at least Fig. 1 and paragraph [0020], where petri dish 4 holds a sample 3); an imaging unit configured to image the sample set in the sample setting unit (see at least Figs. 1 and 2, and paragraph [0024], where imaging lens 17, prism 18, and camera 19 make up an imaging unit); a first light source configured to irradiate light on the sample in the sample setting unit from below unit (see at least Fig. 1 and paragraph [0025], where light source 10 irradiates light on the sample from below); and a second light source configured to irradiate light on the sample in the sample setting unit from above (see at least Fig. 1 and paragraph [0023], where light source 13a irradiates light on the sample from above) and an objective lens (see at least Fig. 1 and paragraph [0020], where 5 is an objective lens).

However, Todd teaches an integrated light source and condenser that can be configured to irradiate light on the sample from an oblique direction (see at least the abstract and paragraphs [0009]-[0010], where the light source can be configured to be in an annular shape for phase contrast microscopy, thus irradiate light from an oblique direction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microscope apparatus of Kono to include the teachings of Todd so that the second light source is configured to irradiate light on the sample from an oblique direction with respect to an optical axis of an objective lens provided in the sample setting unit for the purpose of allowing for performance of phase contrast microscopy (see at least paragraphs [0009]-[0010] of Todd).

Regarding claim 17, Kono as modified by Todd discloses all of the limitations of claim 15.
Kono also discloses a cover configured to cover the sample setting unit (see at least Figs. 6 and 9, where movable support 15b is a cover that covers the sample setting unit).
Todd also teaches that the light source and the condenser are integrated (see at least the abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microscope apparatus of Kono as 

Regarding claim 18, Kono as modified by Todd discloses all of the limitations of claim 17.
Kono also discloses that the second light source is provided on the cover in an inclined manner (see at least Fig. 9, where the movable support 15b is tilted, thus the condenser/light source is inclined relative to the optical axis of the objective 5. This allows a user to observe the sample while in the sample setting unit).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573.  The examiner can normally be reached on M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM W BOOHER/             Examiner, Art Unit 2872